DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the Patent Application filed on 30 August 2019.  Claims 1-15 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants claim of priority to US Provisional Application 62/725815 filed on 31 August 2018 is acknowledged and therefore the instant application is afforded a priority date of 31 August 2018.

Claim Rejections - 35 USC § 101
	The instant invention as embodied by the claims and the written description has been reviewed in accordance with the 2019 PEG.  The Examiner has determined the invention is directed to a judicial exception however the invention is further directed to a practical application, and is therefore eligible under 35 USC 101.
	The instant invention is determined to be directed to a judicial exception related to mathematical concepts such as relationships, formulas or equations, or mathematical calculations, and further determined to be directed to mental processes performed in the human mind such as observation, evaluation, judgment, and opinion.
	The instant invention is determined to be directed to a practical application of managing the activation of particular layers in a neural network by a number of particular claimed parameters, which cannot be performed by the human mind and requires a computing system configured in a particular manner, such that the layer by layer activation is performed in a particular manner.  The Examiner is guided by disclosures from the written description as published, including paragraphs [71] and [72] which discloses the distribution of activation data to multiple or particular layers as well as the optimization of data management and transmission.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-6, 8, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (20190179795) in view of Knittel (20180174051).

Claim 1:	Huang discloses a method for transmitting activation data relating to a first neural network to a server, said first neural network being a version of a second neural network installed on said server ([62 “each neural network processing engine can execute a neural network, so that multiple neural networks can be run at the same time,” 63 “intermediate result (e.g., the output activations from a layer) and a state (e.g., the last layer that was computed) can be copied from one neural network processing engine to a second neural network processing engine, where the second neural network processing engine has in its memory banks the next set of weight values needed to continue the computation,” 64, 65]), said first neural network having x layers, x being a natural number ([45 “neural networks can include between five and more than a thousand layers,”]), the method comprising:
a) receiving new data for use with said first neural network ([48 “Operation of a neural network (e.g., conducting inference), as illustrated by the models discussed above, involves fetching input data or input activations,”]); 
b) determining activation data for all x layers of said first neural network by passing said new data through said first neural network ([48 “fetching input data or input activations, executing multiply-and-accumulate operations in parallel for each node in a layer, and providing output activations,” 63 “intermediate result (e.g., the output activations from a layer) and a state (e.g., the last layer that was computed) can be copied from one neural network processing engine to a second neural network processing engine,” 84 “activation block,” 90]); 
Huang does not explicitly disclose, however Knittel discloses:
c) transmitting activation data for said x layers to said server until an exit condition is reached ([89 “method 200 executes to determine if a stopping condition is satisfied,” 38 “Activation of nodes in each layer of the artificial neural network is performed by propagation of values from the input nodes to nodes in higher value layers of the artificial neural network, according to the strength of the connections between the nodes, and other functions defined by the artificial neural network, such as the activation function,” 48 “sparsity penalty (objective function) is used to modify the connections of the artificial neural network, in addition to the modifications resulting from the error value,” ]), said exit condition being one of: 
- receiving instructions from said server to stop sending activation data ([88, 89 “method 200 continues to repeat execution of the steps 201 and 205 until the stopping condition is satisfied. Once the stopping condition is satisfied, the step 206 returns “Yes” and the method 200 ends,”]); and 
- activation data for layer 1 of said first neural network has been transmitted ([38 “input data values are used as activation values for each of the input nodes. Activation of nodes in each layer of the artificial neural network is performed by propagation of values from the input nodes to nodes in higher value layers of the artificial neural network, according to the strength of the connections between the nodes, and other functions defined by the artificial neural network, such as the activation function,”]); wherein 
- if instructions from said server to stop sending activation data are received, said method is terminated ([89]); 
- if said activation data for layer 1 has been transmitted and no instructions to stop transmitting said activation data have been received from said server, said new data is transmitted to said server ([89 “method 200 executes to determine if a stopping condition is satisfied. If the stopping condition is not satisfied, the step 206 returns “No” and the method 200 executes to return to the step 201 to select another instance of the training dataset,”]); 
- said server sends instructions to stop sending activation data when activation data for a specific layer is within an expected range of activation data for a corresponding layer for said second neural network ([90, 91 “determining if the stopping condition is met, the step 206 executes to determine if training of the network should be discontinued. For example, the stopping condition may be met after a fixed number of training examples, 92 “determine an accuracy of the trained artificial neural network using the classification of the validation set, and determines whether to further train the artificial neural network. In a typical example, the stopping condition is satisfied when the determined accuracy of classifying instances of the validation set no longer decreases with further training,”]). 
Therefore it would be obvious for Huang to transmit activation data for said x layers to said server until an exit condition is reached; receiving instructions from said server to stop sending activation data; wherein activation data for layer 1 of said first neural network has been transmitted; wherein if instructions from said server to stop sending activation data are received, said method is terminated; if said activation data for layer 1 has been transmitted and no instructions to stop transmitting said activation data have been received from said server, said new data is transmitted to said server, and said server sends instructions to stop sending activation data when activation data for a specific layer is within an expected range of activation data for a corresponding layer for said second neural network as per the steps of Knittel in order to more precisely control the activation of neural network layers and thereby increasing accuracies of neural network activities and more precisely operating and controlling system resources.

	Claims 4 and 15:	Huang in view of Knittel discloses the method according to claims 1 and 11 above and Huang further discloses wherein said activation data for said specific layer in said first neural network comprises activation data for a proper subset of nodes in said specific layer ([38, 39 “in a fully connected layer, all output activations are composed of the weighted input activations (e.g., the outputs of all the nodes 202 in the input layer 204 are connect to all of the inputs of the hidden layer 206),” 40, 42, 44, 47, 48]).

Claim 5:	Huang in view of Knittel discloses the method according to claim 1 above and Huang further discloses wherein said activation data for a specific layer in said first neural network comprises activation data for all nodes in said specific layer ([28 “outputs of the nodes 102 can be referred to as activations, in keeping with the brain model,” 32, 33, 37-40]).  

Claim 6:	Huang in view of Knittel discloses the method according to claim 1 above and Huang further discloses wherein said step of transmitting activation data for said x layers to said server begins with transmitting activation data for layer x for said first neural network ([38, 39 “in a fully connected layer, all output activations are composed of the weighted input activations (e.g., the outputs of all the nodes 202 in the input layer 204 are connect to all of the inputs of the hidden layer 206),” 40, 42, 44, 47, 48, 63]).  

Claim 8:	Huang discloses a system for transmitting data to a server, the system comprising: 
a first neural network having x layers, said data being activation data relating to a specific layer in said first neural network ([45 “neural networks can include between five and more than a thousand layers,”]), said activation data being caused by passing a new datapoint through said first neural network ([62 “each neural network processing engine can execute a neural network, so that multiple neural networks can be run at the same time,” 63 “intermediate result (e.g., the output activations from a layer) and a state (e.g., the last layer that was computed) can be copied from one neural network processing engine to a second neural network processing engine, where the second neural network processing engine has in its memory banks the next set of weight values needed to continue the computation,” 64, 65]); 
a processing module for determining if said activation data is to be transmitted to said server ([42, 44, 48, 53, ]); 
wherein said first neural network is a version of a second neural network installed on said server ([63 “a state (e.g., the last layer that was computed) can be copied from one neural network processing engine to a second neural network processing engine,” 101 “context switch can involve reprogramming a neural network processing engine to execute a second neural network after having been configured to execute a first neural network,” 108, 109]); 
Huang does not explicitly disclose, however Knittel discloses:
a transmit module for transmitting said activation data to said server, said transmit module being controlled by said processing module, said transmit module receiving said activation data from said first neural network ([89 “method 200 executes to determine if a stopping condition is satisfied,” 38 “Activation of nodes in each layer of the artificial neural network is performed by propagation of values from the input nodes to nodes in higher value layers of the artificial neural network, according to the strength of the connections between the nodes, and other functions defined by the artificial neural network, such as the activation function,” 48 “sparsity penalty (objective function) is used to modify the connections of the artificial neural network, in addition to the modifications resulting from the error value,” ]); 
a receive module for receiving instructions from said server, said instructions comprising instructions to either continue sending activation data to said server or to stop sending activation data to said server, said receive module sending said instructions from said server to said processing module ([89 “method 200 executes to determine if a stopping condition is satisfied,” 35 “the layers performs a predetermined arithmetic operation and processing with respect to the received data. Each of the layers included in the neural network includes a plurality of nodes. The number of nodes included in one layer may be different for each layer,” 38, 48]); 
said system transmits activation data for said x layers of said first neural network to said server until an exit condition is reached ([89 “method 200 executes to determine if a stopping condition is satisfied,” 38 “Activation of nodes in each layer of the artificial neural network is performed by propagation of values from the input nodes to nodes in higher value layers of the artificial neural network, according to the strength of the connections between the nodes, and other functions defined by the artificial neural network, such as the activation function,” 48 “sparsity penalty (objective function) is used to modify the connections of the artificial neural network, in addition to the modifications resulting from the error value,” ]), said exit condition being one of: 
receiving instructions from said server to stop sending activation data ([88, 89 “method 200 continues to repeat execution of the steps 201 and 205 until the stopping condition is satisfied. Once the stopping condition is satisfied, the step 206 returns “Yes” and the method 200 ends,”]); and 
activation data for layer 1 of said first neural network has been transmitted ([38 “input data values are used as activation values for each of the input nodes. Activation of nodes in each layer of the artificial neural network is performed by propagation of values from the input nodes to nodes in higher value layers of the artificial neural network, according to the strength of the connections between the nodes, and other functions defined by the artificial neural network, such as the activation function,”]); 
- said system transmits said new data point to said server if said activation data for layer 1 has been transmitted and no instructions to stop transmitting said activation data have been received from said server ([89 “method 200 executes to determine if a stopping condition is satisfied. If the stopping condition is not satisfied, the step 206 returns “No” and the method 200 executes to return to the step 201 to select another instance of the training dataset,”]); 
said server sends instructions to stop sending activation data when activation data for a specific layer is within an expected range of activation data for a corresponding layer for said second neural network  ([90, 91 “determining if the stopping condition is met, the step 206 executes to determine if training of the network should be discontinued. For example, the stopping condition may be met after a fixed number of training examples, 92 “determine an accuracy of the trained artificial neural network using the classification of the validation set, and determines whether to further train the artificial neural network. In a typical example, the stopping condition is satisfied when the determined accuracy of classifying instances of the validation set no longer decreases with further training,” 96]). 
Therefore it would be obvious for Huang to implement a transmit module for transmitting said activation data to said server, said transmit module being controlled by said processing module, said transmit module receiving said activation data from said first neural network; a receive module for receiving instructions from said server, said instructions comprising instructions to either continue sending activation data to said server or to stop sending activation data to said server, said receive module sending said instructions from said server to said processing module; wherein - said first neural network is a version of a second neural network installed on said server; said system transmits activation data for said x layers of said first neural network to said server until an exit condition is reached, said exit condition being one of: receiving instructions from said server to stop sending activation data; and activation data for layer 1 of said first neural network has been transmitted; said system transmits said new data point to said server if said activation data for layer 1 has been transmitted and no instructions to stop transmitting said activation data have been received from said server; and said server sends instructions to stop sending activation data when activation data for a specific layer is within an expected range of activation data for a corresponding layer for said second neural network as per the steps of Knittel in order to more precisely control the activation of neural network layers and thereby increasing accuracies of neural network activities and more precisely operating and controlling system resources.

Claim 11:	Huang discloses a method for receiving, at a server, activation data from an edge device ([175 “network 1500 may also include one or more network devices for connection with other networks,”]), said activation data relating to a first neural network, said first neural network being a version of a second neural network installed on said server, the method comprising: 
a) receiving activation data for a specific layer in said first neural network, said activation data being caused by a new data point encountered by said first neural network ([39 “fully connected layer, all output activations are composed of the weighted input activations (e.g., the outputs of all the nodes 202 in the input layer,” 62 “each neural network processing engine can execute a neural network, so that multiple neural networks can be run at the same time,” 63 “intermediate result (e.g., the output activations from a layer) and a state (e.g., the last layer that was computed) can be copied from one neural network processing engine to a second neural network processing engine, where the second neural network processing engine has in its memory banks the next set of weight values needed to continue the computation,” 64, 65]); 
b) comparing said activation data for said specific layer with activation data for a corresponding layer in said second neural network ([48, 63, 84 “the activation 516 block can combine the results from the processing engine array 510 into one or more output activations,” 89, 90]); 
c) determining if said activation data for said specific layer is within an expected range of said activation data for said corresponding layer in said second neural network ([104 “The activation 716 block can be selectively enabled when multiple intermediate results are to be combined into one output activation. The pooling 718 block can also be selectively activated, when the outputs of a cluster of nodes is to be combined into one output,” 109, 131 “first neural network processing engine 1002a has executed computations for each layer for which the first neural network processing engine 1002a has weights, the first neural network processing engine 1002a can cause the in-progress computation to be moved to the second neural network processing engine 1002b. Moving the in-progress computation can include moving state 1008 values. The state 1008 can include, for example, a set of intermediate results. In some examples, the state 1008 can further include identification of the last layer that was processed, control inputs for the processing engine array 1010b, a state value for an activation function,” 132]); 
Huang does not explicitly disclose, however Knittel discloses:
d) based on a result of step c), executing one of: 
causing said edge device to continue sending activation data for at least one more layer in said first neural network if said activation data for said specific layer is not within said expected range ([88, 89 “method 200 executes to determine if a stopping condition is satisfied. If the stopping condition is not satisfied, the step 206 returns “No” and the method 200 executes to return to the step 201 to select another instance of the training dataset and the method 200 repeats as described hereinbefore. The method 200 continues to repeat execution of the steps 201 and 205 until the stopping condition is satisfied. Once the stopping condition is satisfied, the step 206 returns “Yes” and the method 200 ends,” 90-92]); 
sending instructions to said edge device to cause said edge device to stop sending activation data for other layers in said first neural network if said activation data for said specific layer is within said expected range ([88-90, 91 “determining if the stopping condition is met, the step 206 executes to determine if training of the network should be discontinued. For example, the stopping condition may be met after a fixed number of training examples, such as one million training examples have been selected and training conducted as per step,” 92]); 
e) repeating steps a) - d) until an exit condition is reached ([89 “Once the stopping condition is satisfied, the step 206 returns “Yes” and the method 200 ends]), said exit condition being one of: 
receiving said new data point from said edge device ([37 “Edges are also known as connections. Each edge is weighted, having an associated real-value number or weight representing a strength of a connection between the nodes. The artificial neural network is defined using a number of layers, where each layer consists of a set of edge weights and a set of nodes,” 88-92]); 
determining that said activation data for said specific layer is within said expected range ([38 “activation value of output nodes of the artificial neural network is determined, and compared with a corresponding training target. The relationship between the activation value of the output nodes and the corresponding training target is the error value. The error value is used to modify the connections of the artificial neural network. In this manner, the artificial neural network is trained to recognise the relationship between the input data values and the target labels,” 45, 46, 88-92]). 
Therefore it would be obvious for Huang to cause said edge device to continue sending activation data for at least one more layer in said first neural network if said activation data for said specific layer is not within said expected range, send instructions to said edge device to cause said edge device to stop sending activation data for other layers in said first neural network if said activation data for said specific layer is within said expected range, receive said new data point from said edge device, and determine that said activation data for said specific layer is within said expected range as per the steps of Knittel in order to more precisely control the activation of neural network layers and thereby increasing accuracies of neural network activities and more precisely operating and controlling system resources.

Claim(s) 2, 3, 9, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (20190179795) in view of Knittel (20180174051) and in further view of Choi et al. (20190122116).

Claims 2, 9 and 13:	Huang in view of Knittel discloses the methods and system according to claims 1, 8, and 12 above and Huang does not explicitly disclose, however Choi discloses wherein said activation data for said layers of said first neural network is differentially compressed prior to transmitting said activation data to said server ([100 “compression rate of a range of an activation function corresponds to an associated test error,” 101, 102 “amount of binarization of layers can be chosen where both a compression rate is relatively high, and a test error is relatively low,”]). 
Therefore it would be obvious for Huang wherein said activation data for said layers of said first neural network is differentially compressed prior to transmitting said activation data to said server as per the steps of Choi in order to more precisely control the activation of neural network layers and thereby increasing accuracies of neural network activities and more precisely operating and controlling system resources.

Claims 3, 10, and 14:	Huang in view of Knittel discloses the methods and system according to claims 2, 9, and 13 above and Huang does not explicitly disclose, however Choi discloses wherein for each layer n whose activation data is to be transmitted, said activation data is differentially compressed using previously transmitted activation data and weight matrices for a specific layer n+1 in said first neural network ([100 “compression rate of a range of an activation function corresponds to an associated test error,” 101, 102 “amount of binarization of layers can be chosen where both a compression rate is relatively high, and a test error is relatively low,”]). 
Therefore it would be obvious for Huang wherein for each layer n whose activation data is to be transmitted, said activation data is differentially compressed using previously transmitted activation data and weight matrices for a specific layer n+1 in said first neural network as per the steps of Choi in order to more precisely control the activation of neural network layers and thereby increasing accuracies of neural network activities and more precisely operating and controlling system resources.

Claim 12:	Huang in view of Knittel discloses the method according to claims 12 above and Huang does not explicitly disclose, however Choi discloses wherein said method further comprises a step of decompressing said activation data for said specific layer prior to step b) [100 “compression rate of a range of an activation function corresponds to an associated test error,” 101, 102 “amount of binarization of layers can be chosen where both a compression rate is relatively high, and a test error is relatively low,”]). 
Therefore it would be obvious for Huang to decompress said activation data for said specific layer prior to step b) as per the steps of Choi in order to more precisely control the activation of neural network layers and thereby increasing accuracies of neural network activities and more precisely operating and controlling system resources.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (20190179795) in view of Knittel (20180174051) and in further view Nomura et al. (20190156180).

Claim 7:	Huang discloses the method according to claim 1 above and Huang does not explicitly disclose, however Nomura discloses wherein said step of transmitting activation data for said x layers to said server is executed by first transmitting activation data for layer x for said first neural network and then transmitting activation data for subsequent layers in reverse sequence ([35, 36 “activation function is set to each node. The activation function may be different for each layer. Further, in the same layer, the activation function may be different for each node,” 37, 39, 40 “forward direction processing has finished, the learning unit 24 calculates error data representing an error with respect to the output data output in the forward direction processing. Subsequently, in the reverse direction processing, the data processing unit 20 provides the error data generated by the learning unit 24 to the output layer. In the reverse direction processing, the data processing unit 20 propagates the plurality of pieces of data output from the respective layers to the layer immediately before in the reverse direction,” Figs. 2, 3]).  
	Therefore it would be obvious for Huang said step of transmitting activation data for said x layers to said server is executed by first transmitting activation data for layer x for said first neural network and then transmitting activation data for subsequent layers in reverse sequence as per the steps of Nomura in order to more precisely control the activation of neural network layers and thereby increasing accuracies of neural network activities and more precisely operating and controlling system resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Diril et al. (20190171927) for disclosures related to the determination of activation status and imposing a limit value for activation layers
See Li et al. (20190147323) for disclosures related to the operation of an activation module for the performance of node activations and the tracking of activation status of nodes.  See paras. [100]-[107]
See Li et al. (20180137413) for disclosures related to the performance of various activation functions such as Smooth, Piece-wise, and random for the activation of neural network nodes.  See paras. [26]-[32]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682